In an action for a separation, the plaintiff wife appeals from an order of the Supreme Court, Westchester County, entered December 23, 1965, which (1) directed plaintiff to return the parties’ three infant children to defendant in this jurisdiction; (2) directed her to notify defendant of their location; (3) granted defendant reasonable visitation rights; (4) referred the issues of custody and visitation to Special Term, Part III for a hearing; and (5) relieved defendant from making alimony or support payments pursuant to a prior order of the court while the infants were not available for visitation in this jurisdiction. Order affirmed, without costs. In our opinion, upon the record before us, Special Term properly directed a return of the infants and suspended defendant’s obligation to pay alimony or support until their return (cf. Goldner v. Goldner, *681284 App. Div. 961). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.